Citation Nr: 0528939	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  99-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of Vincent's 
angina (trench mouth), including missing teeth for purposes 
of establishing eligibility for outpatient dental care under 
38 C.F.R. § 17.161 (2004).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the benefit sought on appeal.

This case was previously before the Board in September 2003, 
June 2004, and May 2005 at which time it was remanded for 
additional development.


FINDINGS OF FACT

1.  Service medical records indicate that the veteran was 
treated for Vincent's Angina (trench mouth).

2.  The inservice Vincent's Angina represented an acute and 
transitory disorder that resolved with treatment, leaving no 
residual disability and bearing no relationship to his 
current dental condition.

3.  There is no competent evidence showing continuing 
Vincent's angina, nor is there competent evidence showing 
that post-service periodontal disease is related to the 
episode of Vincent's angina during service.


CONCLUSION OF LAW

Entitlement to service connection for Vincent's angina 
(trench mouth), including missing teeth, for purposes of 
dental treatment is denied.  38 U.S.C.A. 1110, 5103, 5103A, 
5107, 7104(c) (West 2002); 38 C.F.R. 3.381, 3.382, 4.149 
(1993 & 1994); 38 C.F.R. 3.381, 4.150 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate that, upon enlistment 
examination in March 1942, the veteran had no clinical 
abnormalities.  It was noted that he was missing teeth 
numbers 16, 17, 28, and 30.  His teeth and gums were normal 
and he had no periapical disease.  Upon examination in June 
1943, it was noted that he was missing teeth numbers 11, 17, 
28, and 30.  Similar findings were noted upon examination in 
March 1945.  In a Report of Medical Examination, dated in May 
1946, it was noted that the veteran was missing teeth numbers 
17, 28, 30.  Similar findings were noted upon examination in 
July 1947.

In May 1946, the veteran was seen for complaints of a lesion 
on his tongue which he noticed the previous week.  Clinical 
evaluation revealed small, whitish ulcerations on the corner 
of the mouth, on the under surface of the tip of the tongue, 
and on the posterior pharynx.  Vincent's angina was 
diagnosed.  He was treated with penicillin and Aspergum.  
Four days later, his throat was reported to be greatly 
improved.  There was still some lymphoid hypertrophy.  
Treatment was continued. Upon separation examination later 
that month, no defects or clinical abnormalities were 
reported.

The veteran was transferred to the U.S. Marine Corps Reserves 
and was placed on inactive status.  Upon quadrennial 
examinations in July 1947, December 1950, February 1951, and 
May 1961, no significant clinical abnormalities were 
reported.  In May 1961, it was noted that he was "dentally 
qualified."  Various teeth numbers were again reported to be 
missing.

In May 1998, the veteran filed a claim for service 
connection, in pertinent part, for residuals of trench mouth.  
In a June 1998 letter, the RO requested that he submit 
medical evidence showing treatment for the claimed disability 
since his discharge from service.  No evidence was received, 
and the veteran's claims were denied by the RO in a July 1998 
rating decision.

In his November 1998 Notice of Disagreement, the veteran 
reported that he was treated for this claimed disability in 
service, and that his service medical records should reflect 
this.  

In a March 1999 statement, Robert J. Farrar, D.M.D., related 
that the veteran gave a history of having trench mouth in 
service.  Dr. Farrar noted that trench mouth was periodontal 
disease.  He opined that the veteran "could have" lost the 
teeth that he was missing (numbers 14, 19, 20, 21, 28, and 
29), as a result of periodontal disease.

At a personal hearing before a hearing officer at the RO in 
March 1999, the veteran testified that he contracted trench 
mouth while stationed in Brooklyn, New York, and had 
continued to have problems with his gums and teeth since.  

In his substantive appeal, filed in December 1998, the 
veteran requested that he be scheduled for a hearing before a 
Member of the Board.

The veteran was scheduled to testify at a personal hearing 
before a Member of the Board in Washington, D.C., in June 
2000.  He failed to report.

The veteran reported receiving treatment by James I. 
Devereux, DDS, in 1963.  The RO contacted the doctor by 
letter in October 2000.  In August 2000, the RO received a 
response from Dr. Devereux indicating that in 1963 he was 
freshman in dental school and that the date of 1963 must be 
incorrect.  The doctor indicated that he retired in 1992 and 
most of his old records were lost or destroyed in the move 
and he had no knowledge of the veteran's condition.

The veteran indicated treatment by Calvin Harris, M.D., in 
1991.  The RO contacted the doctor by letter in October 2000.  
In June 2001, the RO received a response from Dr. Harris 
indicating that the veteran was not seen in his office in 
1991.

There was also a request for treatment records from 1970.  In 
response from E.P. Johnson DDS, dated in June 2000, it was 
noted that the doctor had only been in practice since 1980.  
In September 2001 copies of the dental treatment records from 
1993 to 1998 were received.  There was no evidence of 
treatment for Vincent's angina (trench mouth).  

Following a May 2002 VA examination the examiner diagnosed 
loss of teeth, caries, and chronic periodontal disease.  The 
examiner stated that there was no evidence of a link to the 
trench mouth situation in 1943 through 1946 to have caused 
the loss of teeth.  It was noted that the veteran had caries 
and some periodontal problems over the years; however, there 
was no documentation in his records that he was ever treated 
for this in service, so it was impossible to state whether 
this was related to the current condition.  

In an addendum dated in March 2003, the examiner indicated 
that the veteran was treated for an acute necrotizing 
ulcerative gingivitis.  There was a lesion on the tongue and 
pharynx and a fever for a couple of days, indicative of viral 
infection.  The examiner felt that the condition actually was 
a herpetic infection, not Vincent's angina.  It was noted 
that primary herpes can manifest itself by inflaming the 
gingiva.  This was usually transient and passed as the 
disease passed.  A joint opinion with the head of the 
hospital's pathology was that the veteran did not have 
Vincent's disease and that he had a disease process.  There 
was no evidence of gum or periodontal problems through the 
1951 treatment records.  It was noted that if the veteran had 
Vincent's disease there would have definitely been residual 
damage to the interproximal papilla.  

The examiner indicated that as to the question whether it was 
as least likely that the veteran had any chronic residual 
disability to include loss of teeth as a result of his in-
service trench mouth, the point was moot because the veteran 
did not have trench mouth.  The examiner stated that there 
was nothing in the literature, as far as he knew that linked 
primary herpes to later on damage and loss of teeth.  The 
examiner also opined that it seemed likely a loss of teeth 
was related to normal periodontal disease that developed over 
a period of time and could not be linked to any medical cause 
in the past.  

In April 2003, Robert Higgins, DDS, noted the veteran's self 
reported history of trench mouth in service.  Dr. Higgins 
stated that he had not treated the appellant for trench mouth 
but rather for missing mandibular teeth with bilateral 
mandibular tori.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the decision in July 1998 concerning the 
claim for Vincent's angina (trench mouth), it is determined 
that he is not prejudiced by such failure.  In this regard, 
written notice provided in June 2004 fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the parties to submit all 
pertinent evidence in their possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development to include the 
conduct of appropriate examinations.  Hence, VA has fulfilled 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria

The veteran initially claimed entitlement to service 
connection for a dental disorder in May 1998.  Subsequent to 
the initiation of his claim, the regulations pertaining to 
entitlement to service connection for dental disabilities 
were revised in terms of the types of dental disabilities for 
which service connection for compensation purposes could be 
established.  In determining whether a particular new statute 
or new regulation may be applied to a pending case, it must 
first be determined whether the statute or regulation itself 
addresses that issue.  If the statute or regulation is 
silent, it must be determined whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  Generally, if 
applying the new provision would produce such retroactive 
effects, the new provision should not apply the new provision 
to the claim.  If applying the new provision would not 
produce retroactive effects, the new provision must be 
applied.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).

Under 38 C.F.R. § 4.149 (1994) treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  The Rating 
Schedule was then revised to remove the previous listings for 
those disorders under Diagnostic Code 9913.  38 C.F.R. §§ 
4.149, 4.150.

The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 4.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a).  
In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is that 
service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381.

However, the following will not be considered service 
connected for treatment purposes: (1) Calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service or was due to combat or inservice trauma; and 
(4) impacted or malposed teeth and other developmental 
defects unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

Veterans having a service-connected non-compensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected non-compensable condition or disability 
[Class II(a)].  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§ 17.161 (2004).  For the purposes of determining whether a 
veteran has Class II (a) eligibility for dental care under 38 
C.F.R. § 17.161, the term "service trauma" does not include 
the intended effects of treatment provided during service.  
See VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

The Board emphasizes that both the old and new regulations 
clearly provide that conditions such as treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling 
conditions subject to compensation under VA laws, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381(a) and 38 C.F.R. § 
4.149 (in effect prior to June 8, 1999).  The Board perceives 
no substantive change in the legal provisions that would 
affect the present case.

Analysis

In this case, there is no evidence that the veteran suffered 
in-service trauma or combat wounds, and it is not contended 
otherwise.

Based upon the available record, the evidence shows that the 
inservice episode of trench mouth represented an acute and 
transitory dental disorder that resolved with treatment, 
leaving no residual disability and bearing no relationship to 
his current dental problems.

Moreover, in a March 2003 addendum to the May 2002 VA 
examination, the examiner felt that the veteran's "trench 
mouth" was actually a herpetic infection.  It was noted that 
if the veteran had Vincent's disease there would have 
definitely been residual damage to the interproximal papilla.  
The examiner stated that there was nothing in the literature, 
as far as he knew that linked primary herpes to damage and 
loss of teeth.  The examiner opined that it seemed likely a 
loss of teeth was related to normal periodontal disease that 
developed over a period of time and could not be linked to 
any medical cause in the past.  

This VA opinion provides a definite answer, supported by 
medical history and thorough rationale, to the question of 
whether there is any relationship between the veteran's 
trench mouth inservice and his post service dental problems.  
There is no competent evidence to the contrary.  In light of 
the examiner's clear statements that the Vincent's angina was 
acute in nature, the March 2003 examination report fails to 
support the veteran's contentions.

In light of the foregoing, the benefit sought on appeal must 
be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for residuals of Vincent's 
angina (trench mouth), including missing teeth for purposes 
of establishing eligibility for outpatient dental care under 
38 C.F.R. § 17.161 is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


